UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-30707 First Northern Community Bancorp (Exact name of Registrant as specified in its charter) California 68-0450397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 195 N.First St., Dixon, CA (Address of principal executive offices) (Zip Code) 707-678-3041 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the Common Stock held by non-affiliates of the registrant on June 30, 2009 (based upon the last reported sales price of such stock on the OTC Bulletin Board on June 30, 2009) was $46,973,825. The number of shares of Common Stock outstanding as of March 29, 2010 was 9,066,967. DOCUMENTS INCORPORATED BY REFERENCE Items 10, 11, 12 (as to security ownership of certain beneficial owners and management), 13 and 14 of PartIII incorporate by reference information from the registrant’s proxy statement to be filed with the Securities and Exchange Commission in connection with the solicitation of proxies for the registrant’s 2010 Annual Meeting of Shareholders. TABLE OF CONTENTS PART I Page Item1 Business 4 Item1A Risk Factors 15 Item2 Properties 23 Item3 Legal Proceedings 23 PART II Item4 (Removed and Reserved) 24 Item5 Market for Registrant's Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item6 Selected Financial Data 25 Item7 Management's Discussion and Analysis of Financial Condition and Results of Operation 26 Item8 Financial Statements and Supplementary Data 53 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 Item9A (T) Controls and Procedures 94 Item9B Other Information 94 PART III Item 10 Directors, Executive Officers and Corporate Governance 95 Item 11 Executive Compensation 95 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 96 Item 13 Certain Relationships and Related Transactions and Director Independence 96 Item 14 Principal Accountant Fees and Services 96 PART IV Item 15 Exhibits and Financial Statement Schedules 97 Signatures 2 This report includes forward-looking statements, which include forecasts of our financial results and condition, expectations for our operations and business, and our assumptions for those forecasts and expectations. Do not rely unduly on forward-looking statements. Actual results might differ significantly compared to our forecasts and expectations. See Part I, Item 1A. “Risk Factors,” and the other risks described in this report for factors to be considered when reading any forward-looking statements in this filing. This report includes forward-looking statements, which are subject to the “safe harbor” created by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended. We may make forward-looking statements in our Securities and Exchange Commission (SEC) filings, press releases, news articles and when we are speaking on behalf of the Company. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. Often, they include the words “believe,” “expect,” “target,” “anticipate,” “intend,” “plan,” “seek,” “estimate,” “potential,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” “might,” or “may.” These forward-looking statements are intended to provide investors with additional information with which they may assess our future potential. All of these forward-looking statements are based on assumptions about an uncertain future and are based on information available to us at the date of these statements. We do not undertake to update forward-looking statements to reflect facts, circumstances, assumptions or events that occur after the date the forward-looking statements are made. In this document, for example, we make forward-looking statements, which discuss our expectations about: · Our business objectives, strategies and initiatives, our organizational structure, the growth of our business and our competitive position · Our assessment of significant factors and developments that have affected or may affect our results · Pending and recent legal and regulatory actions, and future legislative and regulatory developments, including the effects of legislation and governmental measures introduced in response to the financial crises affecting the banking system, financial markets and the U.S. economy · Regulatory controls and processes and their impact on our business · The costs and effects of legal actions · We do not expect draws on performance letters of credit · Our regulatory capital requirements · We do not anticipate paying a cash dividend in the foreseeable future · Credit quality and provision for credit losses · Our allowances for credit losses, including the conditions we consider in determining the unallocated allowance and our portfolio credit quality, underwriting standards, and risk grade · Our assessment of economic conditions and trends and credit cycles and their impact on our business · The impact of changes in interest rates and our strategy to manage our interest rate risk profile · Loan portfolio composition and risk grade trends, expected charge offs, delinquency rates and our underwriting standards · Our deposit base including renewal of time deposits · The Company believes that the Bank’s deposit base does not involve any undue concentration levels from one or a few major depositors · The Company does not anticipate any significant increase or decrease in unrecognized tax benefits · Our pension and retirement plan costs 3 · Our liquidity position · Critical accounting policies and estimates, the impact or anticipated impact of recent accounting pronouncements or change in accounting principles · Expected rates of return, yields and projected results There are numerous risks and uncertainties that could and will cause actual results to differ materially from those discussed in our forward-looking statements. Many of these factors are beyond our ability to control or predict and could have a material adverse effect on our financial condition and results of operations or prospects. Such risks and uncertainties include, but are not limited to those listed in Part I, Item 1A “Risk Factors” and Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers of this document should not rely unduly on forward-looking information and should consider all uncertainties and risks disclosed throughout this document and in our other reports to the SEC, including, but not limited to, those discussed below. Any factor described in this report could by itself, or together with one or more other factors, adversely affect our business, future prospects, results of operations or financial condition. PART I ITEM 1 - BUSINESS Unless otherwise indicated, all information herein has been adjusted to give effect to our two-for-one stock split in 2005 and stock dividends. First Northern Bank of Dixon (“First Northern” or the “Bank”) was established in 1910 under a California state charter as Northern Solano Bank, and opened for business on February 1st of that year.On January 2, 1912, the First National Bank of Dixon was established under a federal charter, and until 1955, the two entities operated side by side under the same roof and with the same management.In an effort to increase efficiency of operation, reduce operating expense, and improve lending capacity, the two banks were consolidated on April 8, 1955, with the First National Bank of Dixon as the surviving entity. On January 1, 1980, the Bank’s federal charter was relinquished in favor of a California state charter, and the Bank’s name was changed to First Northern Bank of Dixon. In April of 2000, the shareholders of First Northern approved a corporate reorganization, which provided for the creation of a bank holding company, First Northern Community Bancorp (the “Company”).The objective of this reorganization, which was effected May 19, 2000, was to enable the Bank to better compete and grow in its competitive and rapidly changing marketplace.As a result of the reorganization, the Bank is a wholly owned and principal operating subsidiary of the Company. First Northern engages in the general commercial banking business throughout the California Counties of Solano, Yolo, Placer, and Sacramento. The Company’s and the Bank’s Administrative Offices are located in Dixon, California.Also located in Dixon are the back office functions of the Information Services/Central Operations Department and the Central Loan Department. The Bank has eleven full service branches.Four are located in the Solano County cities of Dixon, Fairfield, and Vacaville (2).Four branches are located in the Yolo County cities of Winters, Davis, West Sacramento, and Woodland.One branch is located in Downtown Sacramento in Sacramento County, and one branch is located in the city of Roseville in Placer County.The Bank also has two satellite banking offices inside retirement communities in the city of Davis.In addition, the Bank has real estate loan offices in Davis, Folsom and Roseville that originate residential mortgages and construction loans.The Bank also has a Small Business Administration (“SBA”) Loan Department and an Asset Management & Trust Department in Downtown Sacramento that serve the Bank’s entire market area. First Northern is in the commercial banking business, which includes accepting demand, interest bearing transaction, savings, and time deposits, and making commercial, consumer, and real estate related loans.It also offers installment note collection, issues cashier’s checks, sells travelers’ checks, rents safe deposit boxes, and provides other customary banking services.The Bank is a member of the Federal Deposit Insurance Corporation (“FDIC”) and each depositor’s account is insured up to $250,000 through December 31, 2013 at which time the insurance coverage is expected to return to $100,000. 4 First Northern also offers a broad range of alternative investment products and services, equipment leasing and limited international banking services through third parties. The operating policy of the Bank since its inception has emphasized serving the banking needs of individuals and small- to medium-sized businesses.In Dixon, this has included businesses involved in crop and livestock production.Historically, the economy of the Dixon area has been primarily dependent upon agricultural related sources of income and most employment opportunities have also been related to agriculture.Since 2000, Dixon has been becoming more diverse with noticeable expansion in the areas of industrial, commercial, retail, and residential housing projects. The Davis economy is supported significantly by the University of California, Davis.In 1981, a branch was opened in South Davis, and was consolidated into the main Davis Branch in 1986. In 1983, the West Sacramento Branch was opened.The West Sacramento economy is built primarily around transportation and distribution related business. In order to accommodate the demand of the Bank’s customers for long-term residential real estate loans, a Real Estate Loan Office was opened in 1983.This office is centrally located in Davis, and has enabled the Bank to access the secondary real estate market. The Vacaville Branch was opened in 1985.Vacaville has a diverse economic base including a California state prison, food processing, distribution, shopping centers (Factory Outlet Stores), medical, biotech, and other varied industries. In 1994, the Fairfield Branch was opened.Its diverse economic base includes military (Travis AFB), food processing (an Anheuser-Busch plant), retail (Solano Mall), manufacturing, medical, agriculture, and other varied industries.Fairfield is the county seat of Solano County.The Fairfield Branch has been expanded and remodeled to accommodate additional customers and to include an Investment & Brokerage services office. A real estate loan production office was opened in El Dorado Hills, in April 1996, to serve the growing mortgage loan demand in the foothills area east of Sacramento.This office was moved to Folsom in 2006, a more central location for serving Folsom, Rancho Cordova, and the west slope of El Dorado County. The SBA Loan Department was opened in April 1997 in Sacramento to serve the small business and industrial loan demand throughout the Bank’s entire market area. In June of 1997, the Bank’s seventh branch was opened in Woodland, the county seat of Yolo County.Woodland’s economy includes agribusiness, retail services, and an industrial sector. The Bank’s eighth branch, the Downtown Financial Center, opened in July of 2000 in Vacaville to serve the business and individual financial needs on the west side of Interstate-80. Two satellite banking offices of the Bank’s Davis Branch were opened in 2001 in the Davis senior living communities of Covell Gardens and the University Retirement Community. In December of 2001, Roseville became the site of the Bank’s fourth real estate loan production office.This office serves the residential mortgage loan needs throughout Placer County. In October of 2002, the Bank opened its tenth branch on a prominent corner in Downtown Sacramento to serve Sacramento Metro’s business center and its employees.The Bank’s Asset Management & Trust Department, located on the mezzanine of the Downtown Sacramento Branch, was opened in 2002 to serve the trust and fiduciary needs of the Bank’s entire market area.Fiduciary services are offered to individuals, businesses, governments, and charitable organizations in the Solano, Yolo, Sacramento, Placer and El Dorado County regions. The Bank expanded its presence in Placer County in January 2005 by opening a full service branch on a prominent corner in the rapidly growing business district of Roseville. 5 In late 2007, First Northern Bank seized an opportunity in Auburn to acquire several key personnel from a highly respected local bank that had just merged with a large conglomerate bank.While First Northern scouted for a branch site, the ‘Auburn team’ worked from the Bank’s Roseville Branch to develop business in Auburn.In June 2008, the Bank opened its Auburn Financial Center in a temporary location within a busy retail shopping center along Highway 49.The Financial Center houses a full service branch and an Investment & Brokerage Services Office.Auburn is the county seat of Placer County. Through this period of change and diversification, the Bank’s strategic focus, which emphasizes serving the banking needs of individuals and small-to medium-sized businesses, has not changed.The Bank takes real estate, crop proceeds, securities, savings and time deposits, automobiles, and equipment as collateral for loans. Most of the Bank’s deposits are attracted from the market of northern and central Solano County and southern and central Yolo County. As of December 31, 2009, the Company and the Bank employed 231 full-time equivalent staff.The Company and the Bank consider their relationship with their employees to be good and have not experienced any interruptions of operations due to labor disagreements. First Northern has historically experienced seasonal swings in both deposit and loan volumes due primarily to general economic factors and specific economic factors affecting our customers.Deposits have typically hit lows in February or March and have peaked in November or December.Loans typically peak in the late spring and hit lows in the fall as crops are harvested and sold.Since the real estate and agricultural economies generally follow the same seasonal cycle, they experience the same deposit and loan fluctuations. Available Information The Company’s internet address is www.thatsmybank.com, and the Company makes available free of charge on this website its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports, as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the U. S. Securities and Exchange Commission (the “SEC”).These filings are also accessible on the SEC's website at www.sec.gov.The information found on the Company’s website shall not be deemed incorporated by reference by any general statement incorporating by reference this report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934 and shall not otherwise be deemed filed under such Acts. The Effect of Government Policy on Banking The earnings and growth of the Bank are affected not only by local market area factors and general economic conditions, but also by government monetary and fiscal policies.For example, the Board of Governors of the Federal Reserve System (the “FRB”) influences the supply of money through its open market operations in U.S. Government securities, adjustments to the discount rates applicable to borrowings by depository institutions and others and establishment of reserve requirements against both member and non-member financial institutions’ deposits.Such actions significantly affect the overall growth and distribution of loans, investments, and deposits and also affect interest rates charged on loans and paid on deposits.The nature and impact of future changes in such policies on the business and earnings of the Company cannot be predicted.Additionally, state and federal tax policies can impact banking organizations. As a consequence of the extensive regulation of commercial banking activities in the United States, the business of the Company is particularly susceptible to being affected by the enactment of federal and state legislation which may have the effect of increasing or decreasing the cost of doing business, modifying permissible activities or enhancing the competitive position of other financial institutions.Any change in applicable laws, regulations, or policies may have a material adverse effect on the business, financial condition, or results of operations, or prospects of the Company. 6 Regulation and Supervision of Bank Holding Companies The Company is a bank holding company subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”).The Company reports to, registers with, and may be examined by, the FRB.The FRB also has the authority to examine the Company’s subsidiaries.The costs of any examination by the FRB are payable by the Company. The Company is a bank holding company within the meaning of Section 3700 of the California Financial Code.As such, the Company and the Bank are subject to examination by, and may be required to file reports with, the California Commissioner of Financial Institutions (the “Commissioner”). The FRB has significant supervisory and regulatory authority over the Company and its affiliates.The FRB requires the Company to maintain certain levels of capital.See “Capital Standards” below for more information.The FRB also has the authority to take enforcement action against any bank holding company that commits any unsafe or unsound practice, or violates certain laws, regulations, or conditions imposed in writing by the FRB.See “Prompt Corrective Action and Other Enforcement Mechanisms” below for more information.According to FRB policy, bank holding companies are expected to act as a source of financial and managerial strength to subsidiary banks, and to commit resources to support subsidiary banks.This support may be required at times when a bank holding company may not be able to provide such support. Under the BHCA, a company generally must obtain the prior approval of the FRB before it exercises a controlling influence over a bank, or acquires, directly or indirectly, more than 5% of the voting shares or substantially all of the assets of any bank or bank holding company.Thus, the Company is required to obtain the prior approval of the FRB before it acquires, merges, or consolidates with any bank or bank holding company.Any company seeking to acquire, merge, or consolidate with the Company also would be required to obtain the prior approval of the FRB. The Company is generally prohibited under the BHCA from acquiring ownership or control of more than 5% of the voting shares of any company that is not a bank or bank holding company and from engaging directly or indirectly in activities other than banking, managing banks, or providing services to affiliates of the holding company.However, a bank holding company, with the approval of the FRB, may engage, or acquire the voting shares of companies engaged, in activities that the FRB has determined to be so closely related to banking or managing or controlling banks as to be a proper incident thereto.A bank holding company must demonstrate that the benefits to the public of the proposed activity will outweigh the possible adverse effects associated with such activity. The FRB generally prohibits a bank holding company from declaring or paying a cash dividend which would impose undue pressure on the capital of subsidiary banks or would be funded only through borrowing or other arrangements that might adversely affect a bank holding company's financial position.The FRB's policy is that a bank holding company should not continue its existing rate of cash dividends on its common stock unless its net income is sufficient to fully fund each dividend and its prospective rate of earnings retention appears consistent with its capital needs, asset quality, and overall financial condition.The Company is also subject to restrictions relating to the payment of dividends under California corporate law.See “Restrictions on Dividends and Other Distributions” below for additional restrictions on the ability of the Company and the Bank to pay dividends. Bank Regulation and Supervision The Bank is subject to regulation, supervision and regular examination by the California Department of Financial Institutions (“DFI”) and the FDIC.The regulations of these agencies affect most aspects of the Bank’s business and prescribe permissible types of loans and investments, the amount of required reserves, requirements for branch offices, the permissible scope of the Bank’s activities and various other requirements.While the Bank is not a member of the FRB, it is also directly subject to certain regulations of the FRB dealing primarily with check clearing activities, establishment of banking reserves, Truth-in-Lending (Regulation Z), Truth-in-Savings (Regulation DD), and Equal Credit Opportunity (Regulation B).In addition, the banking industry is subject to significantly increased regulatory controls and processes regarding Bank Secrecy Act and anti-money laundering laws.In recent years, a number of banks and bank holding companies announced the imposition of regulatory sanctions, including regulatory agreements and cease and desist orders and, in some cases, fines and penalties by the bank regulators due to failures to comply with the Bank Secrecy Act and other anti-money laundering legislation.In a number of these cases, the fines and penalties have been significant.Failure to comply with these additional requirements may also adversely affect the ability to obtain regulatory approvals for future initiatives requiring regulatory approval, including acquisitions. Under California law, the Bank is subject to various restrictions on, and requirements regarding, its operations and administration including the maintenance of branch offices and automated teller machines, capital and reserve requirements, deposits and borrowings, stockholder rights and duties, and investment and lending activities. 7 California law permits a state chartered bank to invest in the stock and securities of other corporations, subject to a state chartered bank receiving either general authorization or, depending on the amount of the proposed investment, specific authorization from the Commissioner.Federal banking laws, however, impose limitations on the activities and equity investments of state chartered, federally insured banks.The FDIC rules on investments prohibit a state bank from acquiring an equity investment of a type, or in an amount, not permissible for a national bank.Non-permissible investments must have been divested by state banks no later than December 19, 1996.FDIC rules also prohibit a state bank from engaging as a principal in any activity that is not permissible for a national bank, unless the bank is adequately capitalized and the FDIC approves the activity after determining that such activity does not pose a significant risk to the deposit insurance fund.The FDIC rules on activities generally permit subsidiaries of banks, without prior specific FDIC authorization, to engage in those activities that have been approved by the FRB for bank holding companies because such activities are so closely related to banking to be a proper incident thereto.Other activities generally require specific FDIC prior approval and the FDIC may impose additional restrictions on such activities on a case-by-case basis in approving applications to engage in otherwise impermissible activities. The USA Patriot Act Title III of the United and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA Patriot Act”) includes numerous provisions for fighting international money laundering and blocking terrorism access to the U.S. financial system.The USA Patriot Act requires certain additional due diligence and record keeping practices, including, but not limited to, new customers, correspondent and private banking accounts.In March 2006, President Bush signed into law a renewal of the USA Patriot Act. Part of the USA Patriot Act is the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (“IMLAFATA”).Among its provisions, IMLAFATA requires each financial institution to: (i) establish an anti-money laundering program; (ii) establish appropriate anti-money laundering policies, procedures, and controls; (iii) appoint a Bank Secrecy Act officer responsible for day-to-day compliance; and (iv) conduct independent audits.In addition, IMLAFATA contains a provision encouraging cooperation among financial institutions, regulatory authorities, and law enforcement authorities with respect to individuals, entities and organizations engaged in, or reasonably suspected of engaging in, terrorist acts or money laundering activities.IMLAFATA expands the circumstances under which funds in a bank account may be forfeited and requires covered financial institutions to respond under certain circumstances to requests for information from federal banking agencies within 120 hours.IMLAFATA also amends the BHCA and the Bank Merger Act to require the federal banking agencies to consider the effectiveness of a financial institution's anti-money laundering activities when reviewing an application under these Acts. Pursuant to IMLAFATA, the Secretary of the Treasury, in consultation with the heads of other government agencies, has adopted and proposed special measures applicable to banks, bank holding companies, and/or other financial institutions.These measures include enhanced record keeping and reporting requirements for certain financial transactions that are of primary money laundering concern, due diligence requirements concerning the beneficial ownership of certain types of accounts, and restrictions or prohibitions on certain types of accounts with foreign financial institutions. Privacy Restrictions GLBA, in addition to the previous described changes in permissible non-banking activities permitted to banks, bank holding companies and financial holding companies, also requires financial institutions in the U.S. to provide certain privacy disclosures to customers and consumers, to comply with certain restrictions on the sharing and usage of personally identifiable information, and to implement and maintain commercially reasonable customer information safeguarding standards. The Company believes that it complies with all provisions of GLBA and all implementing regulations, and the Bank has developed appropriate policies and procedures to meet its responsibilities in connection with the privacy provisions of GLBA. 8 In October 2007, the federal bank regulatory agencies adopted final rules implementing the affiliate marketing provisions of the Fair and Accurate Credit Transactions Act of 2003, which amended the Fair Credit Reporting Act (FCRA).The final rules, which became effective on January 1, 2008, impose a prohibition, subject to certain exceptions, on a financial institution using certain information received from an affiliate to make a solicitation to a consumer unless the consumer is given notice and a reasonable opportunity to opt out of such solicitations, and the consumer does not opt out.The final rules apply to information obtained from the consumer’s transactions or account relationships with an affiliate, any application the consumer submitted to an affiliate, and third-party sources, such as credit reports, if the information is to be used to send marketing solicitations.The rules do not supersede or affect a consumer’s existing right under other provisions of the FCRA to opt out of the sharing between a financial institution and its affiliates of consumer information other than information relating solely to transactions or experiences between the consumer and the financial institution or its affiliates. California and other state legislatures have adopted privacy laws, including laws prohibiting sharing of customer information without the customer’s prior permission.These laws may make it more difficult for the Company to share information with its marketing partners, reduce the effectiveness of marketing programs, and increase the cost of marketing programs. Capital Standards The federal banking agencies have risk-based capital adequacy guidelines intended to provide a measure of capital adequacy that reflects the degree of risk associated with a banking organization's operations for both transactions reported on the balance sheet as assets and transactions, such as letters of credit, and recourse arrangements, which are recorded as off-balance-sheet items.Under these guidelines, nominal dollar amounts of assets and credit equivalent amounts of off-balance-sheet items are multiplied by one of several risk adjustment percentages, which range from 0% for assets with low credit risk, such as certain U.S. government securities, to 100% for assets with relatively higher credit risk, such as certain loans. In determining the capital level the Bank is required to maintain, the federal banking agencies do not, in all respects, follow generally accepted accounting principles (“GAAP”) and have special rules which have the effect of reducing the amount of capital that will be recognized for purposes of determining the capital adequacy of the Bank. In addition to the risk-based guidelines, federal banking regulators require banking organizations to maintain a minimum amount of Tier 1 capital to adjusted average total assets, referred to as the leverage capital ratio.For a banking organization rated in the highest of the five categories used by regulators to rate banking organizations, the minimum lever­age ratio of Tier 1 capital to total assets must be 3%.It is improbable; however, that an institution with a 3% leverage ratio would receive the highest rating by the regulators since a strong capital position is a significant part of the regulators' rating.For all banking organizations not rated in the highest category, the minimum leverage ratio must be at least 100 to 200 basis points above the 3% minimum.Thus, the effective minimum leverage ratio, for all practical purposes, must be at least 4% or 5%.In addition to these uniform risk-based capital guidelines and leverage ratios that apply across the industry, the regulators have the discretion to set individual minimum capital requirements for specific institutions at rates significantly above the minimum guidelines and ratios. 9 As of December31, 2009, the Company’s and the Bank’s capital ratios exceeded applicable regulatory requirements. The following tables present the capital ratios for the Company and the Bank, compared to the standards for well-capitalized bank holding companies and depository institutions, as of December31, 2009. The Company Adequately Actual Capitalized Capital Ratio Ratio Leverage $ % % Tier1 Risk-Based % % Total Risk-Based % % The Bank Adequately Well Actual Capitalized Capitalized Capital Ratio Ratio Ratio Leverage $ % % % Tier1 Risk-Based % % % Total Risk-Based % % % The federal banking agencies must take into consideration concentrations of credit risk and risks from non-traditional activities, as well as an institution's ability to manage those risks, when determining the adequacy of an institution's capital.This evaluation will be made as a part of the institution's regular safety and soundness examination.The federal banking agencies must also consider interest rate risk (when the interest rate sensitivity of an institution's assets does not match the sensitivity of its liabilities or its off-balance-sheet position) in evaluating a Bank’s capital adequacy. Prompt Corrective Action and Other Enforcement Mechanisms The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) requires each federal banking agency to take prompt corrective action to resolve the problems of insured depository institutions, including but not limited to those that fall below one or more prescribed minimum capital ratios.The law required each federal banking agency to promulgate regulations defining the following five categories in which an insured depository institution will be placed, based on the level of its capital ratios: well capitalized, adequately capitalized, under­capitalized, significantly undercapitalized, and critically undercapitalized. Under the prompt corrective action provisions of FDICIA, an insured depository institution generally will be classified in the following categories based on the capital measures indicated below: “Well capitalized” Total risk-based capital of 10%; Tier1 risk-based capital of 6%; and Leverage ratio of 5%. “Adequately capitalized” Total risk-based capital of 8%; Tier1 risk-based capital of 4%; and Leverage ratio of 4%. “Undercapitalized” Total risk-based capital less than 8%; Tier1 risk-based capital less than 4%; or Leverage ratio less than 4%. “Significantly undercapitalized” Total risk-based capital less than 6%; Tier1 risk-based capital less than 3%; or Leverage ratio less than 3%. “Critically undercapitalized” Tangible equity to total assets less than 2%. 10 An institution that, based upon its capital levels, is classified as “well capitalized,” “adequately capitalized” or “under­capitalized” may be treated as though it were in the next lower capital category if the appropriate federal banking agency, after notice and opportunity for hearing,determines that an unsafe or unsound condition or an unsafe or unsound practice warrants such treatment.At each successive lower capital category, an insured depository institution is subject to more restrictions.Management believes that at December 31, 2009, the Company and the Bank met the requirements for “well capitalized” institutions. In addition to measures taken under the prompt corrective action provisions, commercial banking organizations may be subject to potential enforcement actions by the federal regulators for unsafe or unsound practices in conducting their businesses or for violations of any law, rule, regulation or any condition imposed in writing by the agency or any written agreement with the agency.Enforcement actions may include the imposition of a conservator or receiver, the issuance of a cease-and-desist order that can be judicially enforced, the termination of insurance of deposits (in the case of a depository institution), the imposition of civil money penalties, the issuance of directives to increase capital, the issuance of formal and informal agreements, the issuance of removal and prohibition orders against institution-affiliated parties and the enforcement of such actions through injunctions or restraining orders based upon a judicial determination that the agency would be harmed if such equitable relief was not granted.Additionally, a holding company’s inability to serve as a source of strength to its subsidiary banking organizations could serve as an additional basis for a regulatory action against the holding company. Safety and Soundness Standards FDICIA also implemented certain specific restrictions on transactions and required federal banking regulators to adopt overall safety and soundness standards for depository institutions related to internal control, loan underwriting and documentation and asset growth.Among other things, FDICIA limits the interest rates paid on deposits by undercapitalized institutions, restricts the use of brokered deposits, limits the aggregate extensions of credit by a depository institution to an executive officer, director, principal shareholder, or related interest, and reduces deposit insurance coverage for deposits offered by undercapitalized institutions for deposits by certain employee benefits accounts. The federal banking agencies may require an institution to submit to an acceptable compliance plan as well as have the flexibility to pursue other more appropriate or effective courses of action given the specific circumstances and severity of an institution's non-compliance with one or more standards. Restrictions on Dividends and Other Distributions The power of the board of directors of an insured depository institution to declare a cash dividend or other distribution with respect to capital is subject to statutory and regulatory restrictions which limit the amount available for such distribution depending upon the earnings, financial condition and cash needs of the institution, as well as general business conditions.FDICIA prohibits insured depository institutions from paying management fees to any controlling persons or, with certain limited exceptions, making capital distributions, including dividends, if, after such transaction, the institution would be undercapitalized. The federal banking agencies also have authority to prohibit a depository institution from engaging in business practices, which are considered to be unsafe or unsound, possibly including payment of dividends or other payments under certain circumstances even if such payments are not expressly prohibited by statute. In addition to the restrictions imposed under federal law, banks chartered under California law generally may only pay cash dividends to the extent such payments do not exceed the lesser of retained earnings of the bank’s net income for its last three fiscal years (less any distributions to shareholders during such period).In the event a bank desires to pay cash dividends in excess of such amount, the bank may pay a cash dividend with the prior approval of the Commissioner in an amount not exceeding the greatest of the bank’s retained earnings, the bank’s net income for its last fiscal year, or the bank’s net income for its current fiscal year. We are also subject to dividend restrictions of the U.S. Treasury due to our participation in the TARP Capital Purchase Program.See “Recent Events” below for additional information. 11 Premiums for Deposit Insurance The Bank is a member of the Deposit Insurance Fund (DIF) maintained by the FDIC.Through the DIF, the FDIC insures the deposits of the Bank up to prescribed limits for each depositor.To maintain the DIF, member institutions are assessed an insurance premium based on their deposits and their institutional risk category.The FDIC determines an institution’s risk category by combining its supervisory ratings with its financial ratios and other risk measures. Amendments to the Federal Deposit Insurance Act (FDIA) in 2005 and 2006 created a new assessment system designed to more closely tie what banks pay for deposit insurance to the risks they pose and adopted a new base schedule of rates that the FDIC can adjust up or down, depending on the revenue needs of the insurance fund.As part of the Deposit Insurance Fund Restoration Plan adopted by the FDIC in October 2008, beginning on April 1, 2009, the FDIC initial base assessment rates were set between 12 and 45 basis points.In addition, on June 30, 2009, the FDIC imposed a special assessment on banks.The Bank’s special assessment totaled $320,000 In November 2009, in light of the challenge to the federal deposit insurance fund from the severe U.S.recession, the FDIC issued a rule mandating that insured depository institutions prepay their quarterly risk-based assessments to the FDIC for the fourth quarter of 2009, and all of 2010, 2011 and 2012.The Bank’s prepayment totaled $3,820,000 and was paid on December 30, 2009.Under this rule, each depository institution was required to record the entire amount of its prepayment as an asset, or a prepaid expense, and is allowed to count the payments as a depreciating asset.The prepaid assessments bear a zero-percent risk weight for risk-based capital purposes.The FDIC will not refund or collect additional prepaid assessments because of a decrease or growth in deposits over the next three years.However, if the prepaid assessment is not exhausted by June 30, 2013, the remaining amount of the prepayment will be returned to the depository institution.The prepaid assessments are in lieu of additional special assessments at this time; however, there can be no assurance that the FDIC will not impose additional special assessments or increase annual assessments in the future. Community Reinvestment Act and Fair Lending The Bank is subject to certain fair lending requirements and reporting obligations involving home mortgage lending operations and Community Reinvestment Act (“CRA”) activities.The CRA generally requires the federal banking agencies to evaluate the record of a financial institution in meeting the credit needs of the Bank’s local communities, including low- and moderate-income neighborhoods.In addition to substantive penalties and corrective measures that may be required for a violation of certain fair lending laws, the federal banking agencies may take compliance with such laws and CRA into account when regulating and supervising other activities, particularly applications involving business expansion such as acquisitions or de novo branching. Conservatorship and Receivership of Institutions If any insured depository institution becomes insolvent and the FDIC is appointed its conservator or receiver, the FDIC may, under federal law, disaffirm or repudiate any contract to which such institution is a party, if the FDIC determines that performance of the contract would be burdensome, and that disaffirmance or repudiation of the contract would promote the orderly administration of the institution’s affairs.Such disaffirmance or repudiation would result in a claim by its holder against the receivership or conservatorship.The amount paid upon such claim would depend upon, among other factors, the amount of receivership assets available for the payment of such claim and its priority relative to the priority of others.In addition, the FDIC as conservator or receiver may enforce most contracts entered into by the institution notwithstanding any provision providing for termination, default, acceleration, or exercise of rights upon or solely by reason of insolvency of the institution, appointment of a conservator or receiver for the institution, or exercise of rights or powers by a conservator or receiver for the institution.The FDIC as conservator or receiver also may transfer any asset or liability of the institution without obtaining any approval or consent of the institution’s shareholders or creditors. 12 Sarbanes – Oxley Act The Sarbanes-Oxley Act of 2002 (Sarbanes-Oxley) implemented a broad range of corporate governance and accounting measures to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of disclosures under federal securities laws. Among other things, Sarbanes-Oxley and its implementing regulations have established new membership requirements and additional responsibilities for our audit committee, imposed restrictions on the relationship between us and our outside auditors (including restrictions on the types of non-audit services our auditors may provide to us), imposed additional responsibilities for our external financial statements on our chief executive officer and chief financial officer, expanded the disclosure requirements for our corporate insiders and contained new evaluation, auditing and reporting requirements relating to disclosure controls and procedures and our internal control over financial reporting. U.S. Treasury’s TARP Capital Purchase Program On March 13, 2009, we issued preferred stock and a warrant to purchase our common stock to the U.S. Treasury as a participant in the TARP Capital Purchase Program.So long as the U.S. Treasury owns the preferred stock, we are subject to numerous additional regulations, including restrictions on our ability to increase our common stock dividend, limitations on the compensation arrangements for our senior executive officers and the next 20 most highly compensated employees, and additional corporate governance standards. Regulation E In November 2009, the Federal Reserve issued amendments to Regulation E, which implemented the Electronic Fund Transfer Act (Regulation E).The new rules have a compliance date of July 1, 2010.These amendments change, among other things, the way we and other banks may charge overdraft fees; by limiting our ability to charge an overdraft fee for ATM and one-time debit card transactions that overdraw a consumer’s account, unless the consumer affirmatively consents to the bank’s payment of overdrafts for those transactions.Changes to our overdraft practices will likely negatively impact future service charge revenues. Future Legislation In light of current conditions in the U.S. and global financial markets and the U.S. and global economy, legislators, the presidential administration, and regulators have increased their focus on the regulation of the financial services industry.Proposals that could substantially intensify the regulation of the financial services industry have been and are expected to continue to be introduced in the U.S. Congress, in state legislatures and from applicable regulatory authorities.These proposals may change banking statutes and regulation and our operating environment in substantial and unpredictable ways.If enacted, these proposals could increase or decrease our cost of doing business, impact our compensation structure, limit or expand permissible activities or affect the competitive balance among banks, savings associations, credit unions, and other financial institutions.We cannot predict whether any of these proposals will be enacted and, if enacted, the effect that it, or any implementing regulations, would have on our business, results of operations or financial condition. Competition In the past, an independent bank’s principal competitors for deposits and loans have been other banks (particularly major banks), savings and loan associations, and credit unions.For agricultural loans, the Bank also competes with constituent entities with the Federal Farm Credit System.To a lesser extent, competition was also provided by thrift and loans, mortgage brokerage companies and insurance companies.Other institutions, such as brokerage houses, mutual fund companies, credit card companies, and even retail establishments have offered new investment vehicles, which also compete with banks for deposit business.The direction of federal legislation in recent years seems to favor competition among different types of financial institutions and to foster new entrants into the financial services market. 13 The enactment of GLBA is the latest evidence of this trend, and it is anticipated that this trend will continue as financial services institutions combine to take advantage of the elimination of the barriers against such affiliations.The enactment of the federal Interstate Banking and Branching Act in 1994 and the California Interstate Banking and Branching Act of 1995 have increased competition within California.Recent legislation has also made it easier for out-of-state credit unions to conduct business in California and allows industrial banks to offer consumers more lending products.Moreover, regulatory reform, as well as other changes in federal and California law will also affect competition.The availability of banking services over the Internet or “e-banking” has continued to expand.While the impact of these changes, and of other proposed changes, cannot be predicted with certainty, it is clear that the business of banking in California will remain highly competitive. We also compete for deposits and loans with much larger financial institutions.Competition in our industry is likely to further intensify as a result of recent adverse economic and financial market conditions which has led to increased consolidation of financial services companies, including large consolidations of significance in our market area (such as JPMorgan Chase’s acquisition of Washington Mutual and Wells Fargo Bank’s acquisition of Wachovia Bank).In order to compete with major financial institutions and other competitors in its primary service areas, the Bank relies upon the experience of its executive and senior officers in serving business clients, and upon its specialized services, local promotional activities and the personal contacts made by its officers, directors and employees. For customers whose loan demand exceeds the Bank’s legal lending limit, the Bank may arrange for such loans on a participation basis with correspondent banks.The seasonal swings discussed earlier have, in the past, had some impact on the Bank’s liquidity.The management of investment maturities, sale of loan participations, federal fund borrowings, qualification for funds under the Federal Reserve Bank’s seasonal credit program, and the ability to sell mortgages in the secondary market is intended to allow the Bank to satisfactorily manage its liquidity. Recent Events On February 26, 2009, at a Special Meeting of Shareholders, our shareholders approved amendments to our Articles of Incorporation necessary to allow us to participate in the Treasury’s TARP Capital Purchase Program.Specifically, these amendments authorized our Board of Directors to issue shares of preferred stock to the Treasury and created an exemption to the preemptive rights provision of our Articles of Incorporation with respect to the TARP financing. On March 13, 2009 (the “Closing Date”), we issued and sold, and the Treasury purchased, (1) 17,390 shares (the “Preferred Shares”) of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, liquidation preference of $1,000 per share, and (2) a ten-year warrant (the “Warrant”) to purchase up to 352,977 shares of the Company’s common stock, without par value (“Common Stock”), at an exercise price of $7.39 per share, for an aggregate purchase price of $17.39 million in cash. The securities were sold in a private placement exempt from registration pursuant to Section 4(2) of the Securities Act of 1933. Cumulative dividends on the Preferred Shares will accrue on the liquidation preference at a rate of 5% per annum for the first five years, and at a rate of 9% per annum thereafter, if, as and when declared by the Company’s Board of Directors out of funds legally available thereforethe Preferred Shares have no maturity date and rank senior to the Common Stock with respect to the payment of dividends and distributions and amounts payable upon liquidation, dissolution, and winding up of the Company.Subject to the approval of the Board of Governors of the Federal Reserve System, the Preferred Shares are redeemable at the option of the Company at any time at 100% of their liquidation preference. The Treasury may not transfer a portion or portions of the Warrant with respect to, and/or exercise the Warrant for more than one-half of, the 352,977 shares of Common Stock issuable upon exercise of the Warrant, in the aggregate, until the earlier of (i) the date on which the Company has redeemed the Preferred Shares and (ii) December 31, 2009.In the event the Company redeems the Preferred Shares pursuant to the terms of the TARP Capital Purchase Program prior to December 31, 2009, the number of the shares of Common Stock underlying the portion of the Warrant then held by the Treasury will be reduced by one-half of the shares of Common Stock originally covered by the Warrant. 14 The Purchase Agreement pursuant to which the Preferred Shares and the Warrant were sold contains limitations on the payment of dividends on the Common Stock, including with respect to the payment of cash dividends (but does not affect our ability to declare and pay stock dividends) and on the Company’s ability to repurchase its Common Stock, and subjects the Company to certain of the executive compensation limitations included in EESA.As a condition to the closing of the transaction, each of Owen J. Onsum, Louise A. Walker, Patrick S. Day and Robert M. Walker, the Company’s Senior Executive Officers (as defined in the Purchase Agreement) (the “Senior Executive Officers”), executed a waiver (the “Waiver”) voluntarily waiving any claim against the Treasury or the Company for any changes to such Senior Executive Officer’s compensation or benefits that are required to comply with the regulation issued by the Treasury under the TARP Capital Purchase Program as published in the Federal Register on October 20, 2008 and acknowledging that the regulation may require modification of the compensation, bonus, incentive and other benefit plans, arrangements and policies and agreements (including so-called “golden parachute” agreements) (collectively, “Benefit Plans”) as they relate to the period the Treasury holds any equity or debt securities of the Company acquired through the TARP Capital Purchase Program. ITEM 1A – RISK FACTORS In addition to factors mentioned elsewhere in this Report, the factors contained below, among others, could cause our financial condition and results of operations to be materially and adversely affected.If this were to happen, the value of our common stock could decline, perhaps significantly, and you could lose all or part of your investment. U.S. and global economies have experienced a serious recession, unprecedented volatility in the financial markets, and significant deterioration in sectors of the U.S consumer and business economy, all of which present challenges for the banking and financial services industry and for us; the U.S. Government has responded to these circumstances with a variety of measures; there can be no assurance that these measures will successfully address these circumstances. Commencing in 2007 and continuing throughout 2008 and 2009, adverse financial developments have impacted the U.S. and global economies and financial markets and present challenges for the banking and financial services industry and for us. These developments include a general recession both globally and in the U.S. and have contributed to substantial volatility in the financial markets. In response, various significant economic and monetary stimulus measures were enacted by the U.S. Congress. Refer to “Supervision and Regulation” in Item 1 of this Form 10-K for discussion of these measures. It cannot be predicted whether the U.S. governmental actions in the past two years will result in lasting improvement in financial and economic conditions affecting the U.S. banking industry and the U.S. economy. It also cannot be predicted whether and to what extent the efforts of the U.S. government to combat the recessionary conditions will continue. If, notwithstanding the government’s fiscal and monetary measures, the U.S. economy were to remain in a recessionary condition for an extended period, this would present additional significant challenges for the U.S. banking and financial services industry and for us. The Bank is Subject to Lending Risks of Loss and Repayment Associated with Commercial Banking Activities The Bank’s business strategy is to focus on commercial business loans (which includes agricultural loans), construction loans, and commercial and multi-family real estate loans.The principal factors affecting the Bank’s risk of loss in connection with commercial business loans include the borrower's ability to manage its business affairs and cash flows, general economic conditions and, with respect to agricultural loans, weather and climate conditions.Loans secured by commercial real estate are generally larger and involve a greater degree of credit and transaction risk than residential mortgage (one to four family) loans.Because payments on loans secured by commercial and multi-family real estate properties are often dependent on successful operation or management of the underlying properties, repayment of such loans may be dependent on factors other than the prevailing conditions in the real estate market or the economy.Real estate construction financing is generally considered to involve a higher degree of credit risk than long-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan is dependent largely upon the accuracy of the initial estimate of the property's value at completion of construction or development compared to the estimated cost (including interest) of construction.If the estimate of value proves to be inaccurate, the Bank may be confronted with a project which, when completed, has a value which is insufficient to assure full repayment of the construction loan. 15 Although the Bank manages lending risks through its underwriting and credit administration policies, no assurance can be given that such risks will not materialize, in which event, the Company’s financial condition, results of operations, cash flows, and business prospects could be materially adversely affected. The Bank’s Dependence on Real Estate Lending Increases Our Risk of Losses At December 31, 2009, approximately 73% of the Bank’s loans (excluding loans held-for-sale) were secured by real estate.The value of the Bank’s real estate collateral has been, and could in the future continue to be, adversely affected by the economic recession and resulting adverse impact on the real estate market in Northern California.See “The U.S. Economy Has Experienced a Slowing of Economic Growth, Volatility in the Financial Markets and Significant Deterioration in Sectors of the U.S. Residential Real Estate Markets, All of Which Present Challenges for the Banking and Financial Services Industry and for the Bank” above, and “Adverse California Economic Conditions Could Adversely Affect the Bank’s Business” below. The Bank’s primary lending focus has historically been commercial (including agricultural), construction, and real estate mortgage.At December 31, 2009, real estate mortgage (excluding loans held-for-sale) and construction loans comprised approximately 64% and 9%, respectively, of the total loans in the Bank’s portfolio.At December 31, 2009, all of the Bank’s real estate mortgage and construction loans and approximately 10% of its commercial loans were secured fully or in part by deeds of trust on underlying real estate.The Company’s dependence on real estate increases the risk of loss in both the Bank’s loan portfolio and its holdings of other real estate owned if economic conditions in Northern California further deteriorate in the future.Further deterioration of the real estate market in Northern California would have a material adverse effect on the Company’s business, financial condition, and results of operations.See “Adverse California Economic Conditions Could Adversely Affect the Bank’s Business” below. Adverse economic factors affecting certain industries the Bank serves could adversely affect our business. We are subject to certain industry specific economic factors.For example, a portion of the Bank’s total loan portfolio is related to residential and commercial real estate, especially in California.Increases in residential mortgage loan interest rates could have an adverse effect on the Bank’s operations by depressing new mortgage loan originations, which in turn could negatively impact the Bank’s title and escrow deposit levels.Additionally, a further downturn in the residential real estate and housing industries in California could have an adverse effect on the Bank’s operations and the quality of its real estate and construction loan portfolio.Although the Bank does not engage in subprime or negative amortization lending, effects of recent subprime market challenges, combined with the ongoing deterioration in the U.S. and California real estate markets, could result in further price reductions in single family home prices and a lack of liquidity in refinancing markets.These factors could adversely impact the quality of the Bank’s residential construction, residential mortgage and construction related commercial portfolios in various ways, including by decreasing the value of the collateral for our loans.These factors could also negatively affect the economy in general and thereby the Bank’s overall loan portfolio. The Bank provides financing to, and receives deposits from, businesses in a number of other industries that may be particularly vulnerable to industry-specific economic factors, including the home building, commercial real estate, retail, agricultural, industrial, and commercial industries.The home building industry in California has been especially adversely impacted by the deterioration in residential real estate markets, which has lead the Bank to take additional provisions and charge-offs against credit losses in this portfolio.Continued increases in fuel prices and energy costs could adversely affect businesses in several of these industries.Industry specific risks are beyond the Bank’s control and could adversely affect the Bank’s portfolio of loans, potentially resulting in an increase in non-performing loans or charge-offs and a slowing of growth or reduction in our loan portfolio. 16 Adverse California Economic Conditions Could Adversely Affect the Bank’s Business The Bank’s operations and a substantial majority of the Bank’s assets and deposits are generated and concentrated primarily in Northern California, particularly the counties of Placer, Sacramento, Solano and Yolo, and are likely to remain so for the foreseeable future.At December 31, 2009, approximately 73% of the Bank’s loan portfolio (excluding loans held-for-sale) consisted of real estate-related loans, all of which were secured by collateral located in Northern California.As a result, a further downturn in the economic conditions in Northern California may cause the Bank to incur losses associated with high default rates and decreased collateral values in its loan portfolio.Economic conditions in California are subject to various uncertainties at this time, including the significant deterioration in the California real estate market and housing industry.Under the budget plan approved by the California Legislature and signed by Governor Arnold Schwarzenegger on February 20, 2009, the State of California will reduce services, increase sales and income taxes and other fees and take other expense reduction measures.In addition, California will fund a portion of the deficit through additional borrowings, which may include Revenue Anticipation Warrants, a relatively high-cost form of financing.Further, the budget requires California voter approval of ballot measures during a special election to be held on May 19, 2009.The measures would set a cap on state spending and institute a “rainy day” fund for periods of fiscal difficulty for the State’s budget, authorize the State to sell bonds based on future lottery revenue, shift money from certain social programs, guarantee additional funds for schools and freeze lawmakers’ pay when the State runs a deficit.Rejection of any of the revenue-related ballot measures would likely result in budget deficits which would need to be addressed later in 2009.The financial and economic consequences of this situation cannot be predicted with any certainty at this time.If economic conditions in California decline further it is expected that the Bank’s level of problem assets would increase.California real estate is also subject to certain natural disasters, such as earthquakes, floods and mudslides, which are typically not covered by the standard hazard insurance policies maintained by borrowers.Uninsured disasters may make it difficult or impossible for borrowers to repay loans made by the Bank.The occurrence of natural disasters in California could have a material adverse effect on the Company’s financial condition, results of operations, cash flows, and business prospects. The Bank is Subject to Interest Rate Risk The income of the Bank depends to a great extent on “interest rate differentials” and the resulting net interest margins (i.e., the difference between the interest rates earned on the Bank’s interest-earning assets such as loans and investment securities, and the interest rates paid on the Bank’s interest-bearing liabilities such as deposits and borrowings).These rates are highly sensitive to many factors, which are beyond the Bank’s control, including, but not limited to, general economic conditions and the policies of various governmental and regulatory agencies, in particular, the FRB.The Bank is generally adversely affected by declining interest rates.Changes in the relationship between short-term and long-term market interest rates or between different interest rate indices can also impact our interest rate differential, possibly resulting in a decrease in our interest income relative to interest expense.In addition, changes in monetary policy, including changes in interest rates, influence the origination of loans, the purchase of investments and the generation of deposits and affect the rates received on loans and investment securities and paid on deposits, which could have a material adverse effect on the Company’s business, financial condition, and results of operations. Potential Volatility of Deposits May Increase Our Cost of Funds At December 31, 2009, 15% of the dollar value of the Company’s total deposits was represented by time certificates of deposit in excess of $100,000.These deposits are considered volatile and could be subject to withdrawal.Withdrawal of a material amount of such deposits would adversely impact the Company’s liquidity, profitability, business prospects, results of operations and cash flows. Our Ability to Pay Dividends is Subject to Legal Restrictions As a bank holding company, our cash flow typically comes from dividends of the Bank.Various statutory and regulatory provisions restrict the amount of dividends the Bank can pay to the Company without regulatory approval.The ability of the Company to pay cash dividends in the future also depends on the Company’s profitability, growth, and capital needs.In addition, California law restricts the ability of the Company to pay dividends.No assurance can be given that the Company will pay any dividends in the future or, if paid, such dividends will not be discontinued.See “Business - Restrictions on Dividends and Other Distributions” above. 17 Because Of Our Participation In The Capital Purchase Program, We Are Subject To Several Restrictions Including Restrictions On Our Ability To Declare Or Pay Dividends And Repurchase Our Shares As Well As Restrictions On Compensation Paid To Our Executive Officers. Pursuant to the terms of the CPP, our ability to declare or pay dividends on any of our shares is limited.Specifically, we are unable to declare dividend payments on common shares, junior preferred shares or pari passu preferred shares if we are in arrears on the payment of dividends on the Preferred Shares. Further, we are not permitted to increase dividends on our common shares above the amount of the last quarterly cash dividend per share declared prior to March 13, 2009 without the U.S. Treasury’s approval (but does not affect our ability to declare and pay stock dividends) unless all of the Preferred Shares have been redeemed or transferred by the U.S. Treasury to unaffiliated third parties. In addition, our ability to repurchase our shares is restricted.The consent of the U.S. Treasury generally is required for us to make any stock repurchase (other than in connection with the administration of any employee benefit plan in the ordinary course of business and consistent with past practice), unless all of the Preferred Shares have been redeemed or transferred by the U.S. Treasury to unaffiliated third parties.Further, common shares, junior preferred shares or pari passu preferred shares may not be repurchased if we are in arrears on the payment of Preferred Share dividends. Finally, the terms of the UST Agreement allow the U.S. Treasury to impose additional restrictions, including those on dividends and including unilateral amendments required to comply with changes in applicable federal law. Pursuant to the terms of the CPP, we are required to adopt the U.S. Treasury’s current standards for executive compensation and corporate governance for the period during which the U.S. Treasury holds the equity securities issued pursuant to the CPP, including the common shares that may be issued upon exercise of the warrant.These standards generally apply to our Chief Executive Officer, Chief Financial Officer and the three next most highly compensated Senior Executive Officers.The standards include: (i) ensuring that incentive compensation plans and arrangements for Senior Executive Officers do not encourage unnecessary and excessive risks that threaten our value; (ii) required clawback of any bonus or incentive compensation paid (or under a legally binding obligation to be paid) based on materially inaccurate financial statements or other materially inaccurate performance metric criteria; (iii) prohibition on making “golden parachute payments” to Senior Executive Officers; and (iv) agreement not to claim a deduction, for federal income tax purposes, for compensation paid to any of the Senior Executive Officers in excess of $500,000 per year. The adoption of ARRA on February 17, 2009 and implementing regulations of the U.S. Treasury have imposed certain new executive compensation and corporate expenditure limits on all current and future CPP participants, including the Company, until the institution has repaid the U.S. Treasury. The new standards include (but are not limited to): (i) prohibitions on bonuses, retention awards and other incentive compensation, other than restricted stock grants which do not fully vest during the CPP period with a value not greater than one-third of an employee’s total annual compensation; (ii) prohibitions on payments for departure from a company for any reason, except for payments for services performed or benefits accrued; (iii) an expanded clawback of bonuses, retention awards, and incentive compensation if payment is based on materially inaccurate statements of earnings, revenues, gains or other criteria; (iv) prohibitions on compensation plans that encourage manipulation of reported earnings; (v) retroactive review of bonuses, retention awards and other compensation previously provided by CPP recipients if found by the U.S. Treasury to be inconsistent with the purposes of CPP or otherwise contrary to public interest; (vi) required establishment of a company-wide policy regarding “excessive or luxury expenditures,” and; (vii) inclusion in a participant’s proxy statements for annual shareholder meetings of a nonbinding “Say on Pay” shareholder vote on the compensation of executives. If we are unable to redeem the Series A preferred shares prior to March 13, 2014, the cost of this capital to us will increase substantially on that date, from 5.0% per annum to 9.0% per annum. Depending on our financial condition at the time, this increase in the annual dividend rate on the Series A preferred shares could have a material negative effect on our earnings. 18 Competition Adversely Affects our Profitability In California generally, and in the Bank’s primary market area specifically, major banks dominate the commercial banking industry.By virtue of their larger capital bases, such institutions have substantially greater lending limits than those of the Bank.Competition is likely to further intensify as a result of recent adverse economic and financial market conditions which have led to increased consolidation of financial services companies, including large consolidations of significance in our market area.In obtaining deposits and making loans, the Bank competes with these larger commercial banks and other financial institutions, such as savings and loan associations, credit unions and member institutions of the Farm Credit System, which offer many services that traditionally were offered only by banks.Using the financial holding company structure, insurance companies, and securities firms may compete more directly with banks and bank holding companies.In addition, the Bank competes with other institutions such as mutual fund companies, brokerage firms, and even retail stores seeking to penetrate the financial services market.Also, technology and other changes increasingly allow parties to complete financial transactions electronically, and in many cases, without banks.For example, consumers can pay bills and transfer funds over the internet and by telephone without banks.Non-bank financial service providers may have lower overhead costs and are subject to fewer regulatory constraints.If consumers do not use banks to complete their financial transactions, we could potentially lose fee income, deposits and income generated from those deposits.During periods of declining interest rates, competitors with lower costs of capital may solicit the Bank’s customers to refinance their loans.Furthermore, during periods of economic slowdown or recession, the Bank’s borrowers may face financial difficulties and be more receptive to offers from the Bank’s competitors to refinance their loans.No assurance can be given that the Bank will be able to compete with these lenders.See “Business - Competition” above. Government Regulation and Legislation Could Adversely Affect Us The Company and the Bank are subject to extensive state and federal regulation, supervision, and legislation, which govern almost all aspects of the operations of the Company and the Bank.The business of the Bank is particularly susceptible to being affected by the enactment of federal and state legislation, which may have the effect of increasing the cost of doing business, modifying permissible activities, or enhancing the competitive position of other financial institutions.Such laws are subject to change from time to time and are primarily intended for the protection of consumers, depositors and the deposit insurance fund and not for the benefit of shareholders of the Company.Regulatory authorities may also change their interpretation of these laws and regulations.The Company cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on the business and prospects of the Company, but it could be material and adverse.See “Bank Regulation and Supervision” above. We maintain systems and procedures designed to comply with applicable laws and regulations.However, some legal/regulatory frameworks provide for the imposition of criminal or civil penalties (which can be substantial) for non-compliance.In some cases, liability may attach even if the non-compliance was inadvertent or unintentional and even if compliance systems and procedures were in place at the time.There may be other negative consequences from a finding of non-compliance, including restrictions on certain activities and damage to the Company’s reputation. Our Controls and Procedures May Fail or be Circumvented The Company maintains controls and procedures to mitigate against risks such as processing system failures and errors, and customer or employee fraud, and maintains insurance coverage for certain of these risks.Any system of controls and procedures, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met.Events could occur which are not prevented or detected by the Company’s internal controls or are not insured against or are in excess of the Company’s insurance limits.Any failure or circumvention of the Company’s controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on the Company’s business, results of operations and financial condition. 19 Recent Changes in Deposit Insurance Premiums Could Adversely Affect Our Business In 2006, the FDIC created a new assessment system designed to more closely tie what banks pay for deposit insurance to the risks they pose and adopted a new base schedule of rates that the FDIC can adjust up or down depending on the revenue needs of the insurance fund.Although an FDIC credit for prior contributions offset most of the assessment for 2007, the insurance assessments the Bank will pay has increased our costs starting in 2008.This new assessment system has resulted in 2009 assessment expenses on deposits of the Bank of approximately 1,370,000, which includes a special assessment in the amount of $320,000.In addition, as discussed above in Part I under the caption “Business—Premiums for Deposit Insurance,” the FDIC has taken recent steps which could further increase deposit premiums and is contemplating further increases and a special assessment.Any further increases in the deposit insurance assessments the Bank pays would further increase our costs. Negative Public Opinion Could Damage Our Reputation and Adversely Affect Our Earnings Reputational risk, or the risk to our earnings and capital from negative public opinion, is inherent in our business.Negative public opinion can result from the actual or perceived manner in which we conduct our business activities, management of actual or potential conflicts of interest and ethical issues, and our protection of confidential client information.Negative public opinion can adversely affect our ability to keep and attract customers and employees and can expose us to litigation and regulatory action.We take steps to minimize reputation risk in the way we conduct our business activities and deal with our clients and communities. We may not be able to hire or retain additional qualified personnel and recruiting and compensation costs may increase as a result of turnover, both of which may increase costs and reduce profitability and may adversely impact our ability to implement our business strategy. Our success depends upon the ability to attract and retain highly motivated, well-qualified personnel. We face significant competition in the recruitment of qualified employees.Pursuant to recently enacted legislation, the U.S. Treasury has instituted certain restrictions on the compensation of certain senior management positions.It is possible that the U.S. Treasury may, as it is permitted to do, impose further requirements on us that may inhibit our ability to hire and retain the most qualified senior personnel.In addition, if we are unable to repay our TARP funds, we will continue to be subject to significant restrictions on the payment of executive compensation and may be at a disadvantage to our competitors who have repaid TARP funds in our ability to recruit and retain the most qualified senior personnel.Our ability to execute the business strategy and provide high quality service may suffer if we are unable to recruit or retain a sufficient number of qualified employees or if the costs of employee compensation or benefits increase substantially. The Continuing War on Terrorism Could Adversely Affect U.S. and Global Economic Conditions Acts or threats of terrorism and actions taken by the U.S. or other governments as a result of such acts or threats and other international hostilities may result in a disruption of U.S. economic and financial conditions and could adversely affect business, economic and financial conditions in the U.S. generally and in our principal markets.The war in Iraq has also generated various political and economic uncertainties affecting the global and U.S. economies. 20 Changes in Accounting Standards Could Materially Impact Our Financial Statements The Company’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).The financial information contained within our financial statements is, to a significant extent, financial information that is based on approximate measures of the financial effects of transactions and events that have already occurred.A variety of factors could affect the ultimate value that is obtained either when earning income, recognizing an expense, recovering an asset or relieving a liability.Along with other factors, we use historical loss factors to determine the inherent loss that may be present in our loan portfolio.Actual losses could differ significantly from the historical loss factors that we use.Other estimates that we use are fair value of our securities and expected useful lives of our depreciable assets.We have not entered into derivative contracts for our customers or for ourselves, which relate to interest rate, credit, equity, commodity, energy, or weather-related indices.US GAAP itself may change from one previously acceptable method to another method.Although the economics of our transactions would be the same, the timing of events that would impact our transactions could change.Accounting standards and interpretations currently affecting the Company and its subsidiaries may change at any time, and the Company’s financial condition and results of operations may be adversely affected.In some cases, we could be required to apply a new or revised standard retroactively, resulting in our restating prior period financial statements. Increases in the Allowance for Loan Losses Would Adversely Affect the Bank’s Financial Condition and Results of Operations The Bank’s allowance for estimated losses on loans was approximately $11.9 million, or 2.45% of total loans, at December 31, 2009, compared to $14.4 million, or 2.71% of total loans, at December 31, 2008, and 68.3% of total non-performing loans at December 31, 2009, compared to 101% of total non-performing loans at December 31, 2008.Material future additions to the allowance for estimated losses on loans may be necessary if material adverse changes in economic conditions occur and the performance of the Bank’s loan portfolio deteriorates.In addition, an allowance for losses on other real estate owned may also be required in order to reflect changes in the markets for real estate in which the Bank’s other real estate owned is located and other factors which may result in adjustments which are necessary to ensure that the Bank’s foreclosed assets are carried at the lower of cost or fair value, less estimated costs to dispose of the properties.Moreover, the FDIC and the DFI, as an integral part of their examination process, periodically review the Bank’s allowance for estimated losses on loans and the carrying value of its assets.Increases in the provisions for estimated losses on loans and foreclosed assets would adversely affect the Bank’s financial condition and results of operations.See “Management's Discussion and Analysis of Financial Condition and Results of Operations - Summary of Loan Loss Experience” below. Future Sales of Shares of the Company’s Common Stock Could Have a Material Adverse Effect on the Market Price of the Common Stock As of December 31, 2009, the Company had 9,019,320 shares of Common Stock outstanding, all of which are eligible for sale in the public market without restriction.Future sales of substantial amounts of the Company’s Common Stock, or the perception that such sales could occur, could have a material adverse effect on the market price of the Common Stock.In addition, options to acquire up to 7.9% of the unissued authorized shares of Common Stock at exercise prices ranging from $3.88 to $23.75 have been issued to directors and employees of the Company, over the past nine (10) years, under the Company’s 2000 and 2006 Stock Option Plans and Outside Directors 2000 and 2006 Non-statutory Stock Option Plans, and options to acquire up to an additional 11.3 % of the unissued authorized shares of Common Stock are reserved for issuance under such plans.In addition, on March 13, 2009, as part of our TARP financing, we issued a ten-year warrant to the Treasury to purchase up to 352,977 shares of the Company’s common stock, without par value, at an exercise price of $7.39 per share.No prediction can be made as to the effect, if any, that future sales of shares, or the availability of shares for future sale, will have on the market price of the Company’s Common Stock.See “Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities” below. 21 There is a Limited Public Market for the Company’s Common Stock which May Make it Difficult for Shareholders to Dispose of Their Shares The Company’s common stock is not listed on any exchange.However, trades may be reported on the OTC Bulletin Board under the symbol “FNRN”.The Company is aware that Howe Barnes Hoefer & Arnett, Stone & Youngberg, Wedbush Morgan Securities, and Monroe Securities, Inc., all currently make a market in the Company’s common stock.Management is aware that there are also private transactions in the Company’s common stock.However, the limited trading market for the Company’s common stock may make it difficult for shareholders to dispose of their shares.Also, the price of the Company’s common stock may be affected by general market price movements as well as developments specifically related to the financial services sector, including interest rate movements, quarterly variations, or changes in financial estimates by securities analysts and a significant reduction in the price of the stock of another participant in the financial services industry. Advances and Changes in Technology, and the Company’s Ability to Adapt Its Technology, could Impact Its Ability to Compete and Its Business and Operations Advances and changes in technology can significantly impact the business and operations of the Company.The Company faces many challenges including the increased demand for providing computer access to Company accounts and the systems to perform banking transactions electronically.The Company’s merchant processing services require the use of advanced computer hardware and software technology and rapidly changing customer and regulatory requirements.The Company’s ability to compete depends on its ability to continue to adapt its technology on a timely and cost-effective basis to meet these requirements.In addition, the Company’s business and operations are susceptible to negative impacts from computer system failures, communication and energy disruption, and unethical individuals with the technological ability to cause disruptions or failures of the Company’s data processing systems. Environmental Hazards Could Have a Material Adverse Effect on the Company’s Business, Financial Condition and Results of Operations The Company, in its ordinary course of business, acquires real property securing loans that are in default, and there is a risk that hazardous substances or waste, contaminants or pollutants could exist on such properties.The Company may be required to remove or remediate such substances from the affected properties at its expense, and the cost of such removal or remediation may substantially exceed the value of the affected properties or the loans secured by such properties.Furthermore, the Company may not have adequate remedies against the prior owners or other responsible parties to recover its costs.Finally, the Company may find it difficult or impossible to sell the affected properties either prior to or following any such removal.In addition, the Company may be considered liable for environmental liabilities in connection with its borrowers' properties, if, among other things, it participates in the management of its borrowers' operations.The occurrence of such an event could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. Shareholders of the Company Will Experience Dilution if Outstanding Options and Warrants are Exercised As of December 31, 2009, the Company had outstanding options to purchase an aggregate of 514,807 shares of Common Stock at exercise prices ranging from $3.88 to $23.75 per share, or a weighted average exercise price per share of $11.27.In addition, on March 13, 2009, as part of our TARP financing, we issued a ten-year warrant to the Treasury to purchase up to 352,977 shares of the Company’s common stock, without par value, at an exercise price of $7.39 per share.To the extent such options and warrants are exercised, shareholders of the Company will experience dilution.See “Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities” below. 22 ITEM 2 – PROPERTIES The Company and the Bank are engaged in the banking business through 16 offices in five counties in Northern California operating out of four offices in Solano County, eight in Yolo County, two in Sacramento County, and two in Placer County.In addition, the Company owns four vacant lots, three in northern Solano County and one in eastern Sacramento County, for possible future bank sites. The Bank owns three branch office locations and two administrative facilities and leases 13 facilities.Most of the leases contain multiple renewal options and provisions for rental increases, principally for changes in the cost of living index, property taxes and maintenance. ITEM 3 - LEGAL PROCEEDINGS Neither the Company nor the Bank is a party to any material pending legal proceeding, nor is any of their property the subject of any material pending legal proceeding, except ordinary routine litigation arising in the ordinary course of the Bank's business and incidental to its business, none of which is expected to have a material adverse impact upon the Company's or the Bank's business, financial position or results of operations. 23 PART II ITEM 4 – (REMOVED AND RESERVED) ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is not listed on any exchange, nor is it included on NASDAQ.However, trades may be reported on the OTC Bulletin Board under the symbol “FNRN”.The Company is aware that Howe Barnes Hoefer & Arnett, Stone & Youngberg, Wedbush Morgan Securities, and Monroe Securities, Inc., all currently make a market in the Company’s common stock.Management is aware that there are also private transactions in the Company’s common stock, and the data set forth below may not reflect all such transactions. The following table summarizes the range of reported high and low bid quotations of the Company’s Common Stock for each quarter during the last two fiscal years and is based on information provided by Stone & Youngberg.The quotations reflect the price that would be received by the seller without retail mark-up, mark-down or commissions and may not have represented actual transactions: QUARTER/YEAR HIGH* LOW* 4th Quarter 2009 $ $ 3rd Quarter 2009 $ $ 2nd Quarter 2009 $ $ 1stQuarter 2009 $ $ 4th Quarter 2008 $ $ 3rd Quarter 2008 $ $ 2nd Quarter 2008 $ $ 1stQuarter 2008 $ $ *Price adjusted for stock dividends. As of December 31, 2009, there were approximately 1,322 holders of record of the Company’s common stock, no par value. In the last two fiscal years the Company has declared the following stock dividends: Shareholder Record Date Dividend Percentage Date Payable February 27, 2009 4% March 31, 2009 February 29, 2008 6% March 31, 2008 The Company did not declare a stock dividend in 2010.The Company does not expect to pay a cash dividend in the foreseeable future.Our ability to declare and pay dividends is affected by certain regulatory restrictions.See “Business – Restrictions on Dividends and Other Distributions” and “– Recent Events” above. 24 ITEM 6 - SELECTED FINANCIAL DATA The selected consolidated financial data below have been derived from the Company’s audited consolidated financial statements.The selected consolidated financial data set forth below as of December 31, 2006, and 2005 have been derived from the Company’s historical financial statements not included in this Report.The financial information for 2009, 2008, and 2007 should be read in conjunction with “Management's Discussion and Analysis of Financial Condition and Results of Operations,” which is in Part II (Item 7) of this Report and with the Company’s audited consolidated financial statements and the notes thereto, which are included in Part II (Item 8) of this Report. Consolidated Financial Data as of and for the years ended December 31, (in thousands, except share and per share amounts) Interest Income and Loan Fees $ Interest Expense ) Net Interest Income Provision for Loan Losses ) Net Interest Income after Provision for Loan Losses Other Operating Income Other Operating Expense ) (Loss) Income before Taxes ) ) Benefit (Provision) for Taxes ) ) ) Net (Loss) Income $ ) $ ) $ $ $ Preferred Stock Dividend and Accretion ) — Net (Loss) Income available to common shareholders $ ) $ ) $ $ $ Basic (Loss) Income Per Share $ ) $ ) $ $ $ Diluted (Loss) Income Per Share $ ) $ ) $ $ $ Total Assets $ Total Investments $ Total Loans, including Loans Held-for-Sale, net $ Total Deposits $ Total Equity $ Weighted Average Shares of Common Stock outstanding used for Basic (Loss) Income Per Share Computation 1 Weighted Average Shares of Common Stock outstanding used for Diluted (Loss) Income Per Share Computation 1 (Loss) Return on Average Total Assets %) %) % % % Net (Loss) Income/Average Equity %) %) % % % Net (Loss) Income/Average Deposits %) %) % % % Average Loans/Average Deposits % Average Equity to Average Total Assets % 1.All years have been restated to give retroactive effect for stock dividends issued and stock splits. 25 ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Introduction This overview of Management’s Discussion and Analysis highlights selected information in this annual report and may not contain all of the information that is important to you.For a more complete understanding of trends, events, commitments, uncertainties, liquidity, capital resources, and critical accounting estimates, you should carefully read this entire annual report. Our subsidiary, First Northern Bank of Dixon, is a California state-chartered bank that derives most of its revenues from lending and deposit taking in the Sacramento Valley region of Northern California.Interest rates, business conditions and customer confidence all affect our ability to generate revenues.In addition, the regulatory environment and competition can challenge our ability to generate those revenues. Financial highlights for 2009 include: The Company reported a net loss of $1.05 million before dividends and accretion on preferred stock of the US Treasury, a 23.3% decrease compared to net loss of $1.37 million for 2008.Net loss per common share after consideration of dividends and accretion on preferred stock of the US Treasury for 2009 was $0.21 and resulted in an increase in the net loss per common share of 40.0% compared to net loss per common share of $0.15 for 2008, and net loss per common share on a fully diluted basis was $0.21 for 2009, a decrease of 40.0% compared to net loss per common share on a fully diluted basis of $0.15 for 2008. Loans (including loans held-for-sale) decreased to $476.0 million at December31, 2009, an 8.3% decrease from $519.2 million at December31, 2008.Commercial loans totaled $91.1 million at December31, 2009, down 18.3% from $111.5 million a year earlier; agriculture loans were $33.1 million, down 13.5% from $38.3 million at December 31, 2008; real estate construction loans were $41.1 million, down 38.8% from $67.2 million at December31, 2008; and real estate mortgage loans were $306.3 million, up 3.1% from $297.2 million a year earlier. Average deposits increased to $617.6 million during 2009, a $29.3 million or 5.0% increase from 2008. The Company reported average total assets of $712.9 million at December31, 2009, up 5.6% from $674.8 million a year earlier. The provision for loan losses in 2009 totaled $10,489,000, a decrease of 35.1% from $16,164,000 in 2008.Net charge-offs were $13,008,000 in 2009 compared to $12,605,000 in 2008.The decrease in the provision for loan losses can be primarily attributed to increased charge-offs, which was partially offset by decreased loan volumes. Net interest income totaled $28.1 million for 2009, a decrease of 13.5% from $32.5 million in 2008, primarily due to decreased loan rates and volumes and decreased Federal Funds volume and rates, which was partially offset by decreased deposit rates. Other operating income totaled $8.6 million for the year ended December31, 2009, an increase of 9.7% from $7.8 million for the year ended December31, 2008.The increase was due primarily to increases in gains on sales of loans and other income, which was partially offset by decreased service charges on deposit accounts and gains on available for sale securities. Other operating expenses totaled $30.1 million for 2009, up 3.2% from $29.1 million in 2008.The increase was due primarily to an increase in FDIC insurance assessments. In 2010, the Company intends to continue its long-term strategy of maintaining deposit growth to fund growth in loans and other earning assets and intends to identify opportunities for growing other operating income in areas such as Asset Management and Trust and Investment and Brokerage Services, and deposit fee income, while remaining conscious of the need to maintain appropriate expense levels. 26 On March 13, 2009, the Company raised $17.39 million from the Treasury in a TARP financing.See Part I “Business—Recent Events,” above for additional information. Critical Accounting Policies and Estimates The Company’s discussion and analysis of its financial condition and results of operations are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, income and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to the allowance for loan losses, other real estate owned, investments, and income taxes.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. The Company’s most significant estimates are approved by its senior management team.At the end of each financial reporting period, a review of these estimates is presented to the Company’s Board of Directors. The Company believes the following critical accounting policy affects its more significant judgments and estimates used in the preparation of its consolidated financial statements.The Company believes the allowance for loan losses accounting policy is critical because the loan portfolio represents the largest asset type on the consolidated balance sheet.The Company maintains an allowance for loan losses resulting from the inability of borrowers to make required loan payments.Loan losses are charged off against the allowance, while recoveries of amounts previously charged off are credited to the allowance.A provision for loan losses is charged to operations based on the Company’s periodic evaluation of the factors mentioned below, as well as other pertinent factors.The allowance for loan losses consists of an allocated component and a general component.The components of the allowance for loan losses represent an estimate.The allocated component of the allowance for loan losses reflects expected losses resulting from analyses developed through specific credit allocations for individual loans and historical loss experience for each loan category.The specific credit allocations are based on regular analyses of all loans where the internal credit rating is at or below a predetermined classification.These analyses involve a high degree of judgment in estimating the amount of loss associated with specific loans, including estimating the amount and timing of future cash flows and collateral values.The historical loan loss element is determined using analysis that examines loss experience. The allocated component of the allowance for loan losses also includes consideration of concentrations and changes in portfolio mix and volume.The general portion of the allowance reflects the Company’s estimate of probable inherent but undetected losses within the portfolio due to uncertainties in economic conditions, delays in obtaining information, including unfavorable information about a borrower’s financial condition, the difficulty in identifying triggering events that correlate perfectly to subsequent loss rates, and risk factors that have not yet manifested themselves in loss allocation factors.Uncertainty surrounding the strength and timing of economic cycles also affects estimates of loss.There are many factors affecting the allowance for loan losses; some are quantitative while others require qualitative judgment.Although the Company believes its process for determining the allowance adequately considers all of the potential factors that could potentially result in credit losses, the process includes subjective elements and may be susceptible to significant change.To the extent actual outcomes differ from Company estimates, additional provision for credit losses could be required that could adversely affect earnings or financial position in future periods. 27 Other-than-temporary Impairment in Investment Securities Investments with fair values that are less than amortized cost are considered impaired.Impairment may result from either a decline in the financial condition of the issuing entity or, in the case of fixed interest rate investments, from rising interest rates.At each consolidated financial statement date, management assesses each investment to determine if impaired investments are temporarily impaired or if the impairment is other than temporary. This assessment includes a determination of whether the Company intends to sell the security, or if it is more likely than not that the Company will be required to sell the security before recovery of its amortized cost basis less any current-period credit losses.For debt securities that are considered other than temporarily impaired and that the Company does not intend to sell and will not be required to sell prior to recovery of the amortized cost basis, the amount of impairment is separated into the amount that is credit related (credit loss component) and the amount due to all other factors.The credit loss component is recognized in earnings and is calculated as the difference between the security’s amortized cost basis and the present value of its expected future cash flows.The remaining difference between the security’s fair value and the present value of the future expected cash flows is deemed to be due to factors that are not credit related and is recognized in other comprehensive income. Share-Based Payment We determine the fair value of stock options at grant date using the Black-Scholes pricing model that takes into account the stock price at the grant date, the exercise price, the expected dividend yield, stock price volatility, and the risk-free interest rate over the expected life of the option.The Black-Scholes model requires the input of highly subjective assumptions including the expected life of the stock-based award and stock price volatility.The estimates used in the model involve inherent uncertainties and the application of Management's judgment.As a result, if other assumptions had been used, our recorded stock-based compensation expense could have been materially different from that reflected in these financial statements.The fair value of non-vested restricted common shares generally equals the stock price at grant date.In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those share-based awards expected to vest.If our actual forfeiture rate is materially different from the estimate, the share-based compensation expense could be materially different.For additional discussion, see Note 13 to the Consolidated Financial Statements in this Form 10-K. Accounting for Income Taxes Income taxes reported in the financial statements are computed based on an asset and liability approach.We recognize the amount of taxes payable or refundable for the current year, and deferred tax assets and liabilities for the expected future tax consequences that have been recognized in the financial statements.Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.We record net deferred tax assets to the extent it is more-likely-than-not that they will be realized.In evaluating our ability to recover the deferred tax assets, Management considers all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations.In projecting future taxable income, Management develops assumptions including the amount of future state and federal pretax operating income, the reversal of temporary differences, and the implementation of feasible and prudent tax planning strategies.These assumptions require significant judgment about the forecasts of future taxable income and are consistent with the plans and estimates being used to manage the underlying business.The Company files consolidated federal and combined state income tax returns. A "more-likely-than-not" recognition threshold that must be met before a tax benefit can be recognized in the financial statements.For tax positions that meet the more-likely-than-not threshold, an enterprise may recognize only the largest amount of tax benefit that is greater than fifty percent likely of being realized upon ultimate settlement with the taxing authority.The Company recognized an increase for unrecognized tax benefits during 2009.To the extent tax authorities disagree with these tax positions, our effective tax rates could be materially affected in the period of settlement with the taxing authorities.For additional discussion, see Note 9 to the Consolidated Financial Statements in this Form 10-K. 28 Prospective Accounting Pronouncements The Financial Accounting Standards Board’s (FASB) Accounting Standards Codification (ASC) became effective on July1, 2009.At that date, the ASC became FASB’s officially recognized source of authoritative U.S. generally accepted accounting principles (GAAP) applicable to all public and non-public non-governmental entities, superseding existing FASB, American Institute of Certified Public Accountants (AICPA), Emerging Issues Task Force (EITF) and related literature.Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.All other accounting literature is considered non-authoritative.The switch to the ASC affects the away companies refer to U.S. GAAP in financial statements and accounting policies.Citing particular content in the ASC involves specifying the unique numeric path to the content through the Topic, Subtopic, Section and Paragraph structure. FASB ASC Topic 260, “Earnings Per Share.”On January1, 2009, the Company adopted new authoritative accounting guidance under FASB ASC Topic 260, “Earnings Per Share,” which provides that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.Adoption of the new guidance did not significantly impact the Company’s financial statements. FASB ASC Topic 320, “Investments - Debt and Equity Securities.”New authoritative accounting guidance under ASC Topic 320, “Investments - Debt and Equity Securities,” (i)changes existing guidance for determining whether an impairment is other than temporary to debt securities and (ii)replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a)it does not have the intent to sell the security; and (b)it is more likely than not it will not have to sell the security before recovery of its cost basis. Under ASC Topic 320, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses.The amount of the impairment related to other factors is recognized in other comprehensive income. The Company adopted the provisions of the new authoritative accounting guidance under ASC Topic 320 during the first quarter of 2009. Adoption of the new guidance did not significantly impact the Company’s financial statements. FASB ASC Topic 820, “Fair Value Measurements and Disclosures.”New authoritative accounting guidance under ASC Topic 820, ”Fair Value Measurements and Disclosures,” affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active.ASC Topic 820 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. The new accounting guidance amended prior guidance to expand certain disclosure requirements.The Company adopted the new authoritative accounting guidance under ASC Topic 820 during the first quarter of 2009. Adoption of the new guidance did not significantly impact the Company’s financial statements. Further new authoritative accounting guidance (Accounting Standards Update No.2009-5) under ASC Topic 820 provides guidance for measuring the fair value of a liability in circumstances in which a quoted price in an active market for the identical liability is not available.In such instances, a reporting entity is required to measure fair value utilizing a valuation technique that uses (i)the quoted price of the identical liability when traded as an asset, (ii)quoted prices for similar liabilities or similar liabilities when traded as assets, or (iii)another valuation technique that is consistent with the existing principles of ASC Topic 820, such as an income approach or market approach.The new authoritative accounting guidance also clarifies that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability.The forgoing new authoritative accounting guidance under ASC Topic 820 became effective for the Company’s financial statements beginning October1, 2009 and had no impact on the Company’s financial statements. FASB ASC Topic 825 “Financial Instruments.”New authoritative accounting guidance under ASC Topic 825, “Financial Instruments,” requires an entity to provide disclosures about the fair value of financial instruments in interim financial information and amends prior guidance to require those disclosures in summarized financial information at interim reporting periods. 29 FASB ASC Topic 860, “Transfers and Servicing.”New authoritative accounting guidance under ASC Topic 860, “Transfers and Servicing,” amends prior accounting guidance to enhance reporting about transfers of financial assets, including securitizations, and where companies have continuing exposure to the risks related to transferred financial assets.The new authoritative accounting guidance eliminates the concept of a “qualifying special-purpose entity” and changes the requirements for derecognizing financial assets.The new authoritative accounting guidance also requires additional disclosures about all continuing involvements with transferred financial assets including information about gains and losses resulting from transfers during the period.The new authoritative accounting guidance under ASC Topic 860 will be effective January1, 2010 and is not expected to have a significant impact on the Company’s financial statements. 30 STATISTICAL INFORMATION AND DISCUSSION The following statistical information and discussion should be read in conjunction with the Selected Financial Data included in Part II (Item 6) and the audited consolidated financial statements and accompanying notes included in Part II (Item 8) of this Annual Report on Form 10-K. The following tables present information regarding the consolidated average assets, liabilities and stockholders’ equity, the amounts of interest income from average earning assets and the resulting yields, and the amount of interest expense paid on interest-bearing liabilities.Average loan balances include non-performing loans.Interest income includes proceeds from loans on non-accrual status only to the extent cash payments have been received and applied as interest income.Tax-exempt income is not shown on a tax equivalent basis. Distribution of Assets, Liabilities and Stockholders' Equity; Interest Rates and Interest Differential (Dollars in thousands) Average Average Average Balance Percent Balance Percent Balance Percent ASSETS Cash and Due From Banks $ % $ % $ % Federal Funds Sold % % % Investment Securities % % % Loans1 % % % Stock in Federal Home Loan Bank and other equity securities, at cost % % % Other Real Estate Owned % % % Other Assets % % % Total Assets $ % $ % $ % LIABILITIES & STOCKHOLDERS' EQUITY Deposits: Demand $ % $ % $ % Interest-Bearing Transaction Deposits % % % Savings & MMDAs % % % Time Certificates % % % Borrowed Funds % % % Other Liabilities % % % Stockholders' Equity % % % Total Liabilities & Stockholders’ Equity $ % $ % $ % 1.Average balances for loans include loans held-for-sale and non-accrual loans and are net of the allowance for loan losses. 31 Net Interest Earnings Average Balances, Yields and Rates (Dollars in thousands) Yields Yields Yields Interest Earned/ Interest Earned/ Interest Earned/ Average Income/ Rates Average Income/ Rates Average Income/ Rates Assets Balance Expense Paid Balance Expense Paid Balance Expense Paid Loans 1 $ $ % $ $ % $ $ % Loan Fees — % — % — % Total Loans, Including Loan Fees % % % Federal Funds Sold 58 % % % Due From Banks % % % Investment Securities: Taxable % % % Non-taxable2 % % % Total Investment Securities % % % Other Earning Assets 10 % % % Total Earning Assets $ % $ % $ % Cash and Due from Banks Premises and Equipment Other Real Estate Owned Interest Receivable and Other Assets Total Assets $ $ $ 1.Average balances for loans include loans held-for-sale and non-accrual loans and are net of the allowance for loan losses, but non-accruedinterestthereon is excluded. 2.Interest income and yields on tax-exempt securities are not presented on a tax equivalent basis. 32 Continuation of Net Interest Earnings Average Balances, Yields and Rates (Dollars in thousands) Yields Yields Yields Interest Earned/ Interest Earned/ Interest Earned/ Liabilities and Average Income/ Rates Average Income/ Rates Average Income/ Rates Stockholders' Equity Balance Expense Paid Balance Expense Paid Balance Expense Paid Interest-Bearing Deposits: Interest-Bearing Transaction Deposits $ $ % $ $ % $ $ % Savings & MMDAs % % % Time Certificates % % % Total Interest-Bearing Deposits % % % Borrowed Funds % % % Total Interest-Bearing Deposits and Funds % % % Demand Deposits — Total Deposits and Borrowed Funds $ % $ % $ % Accrued Interest and Other Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ Net Interest Income and Net Interest Margin 1 $ % $ % $ % Net Interest Spread 2 % % % 1.Net interest margin is computed by dividing net interest income by total average interest-earning assets. 2.Net interest spread represents the average yield earned on interest-earning assets less the average rate paid on interest-bearing liabilities. 33 Analysis of Changes in Interest Income and Interest Expense (Dollars in thousands) Following is an analysis of changes in interest income and expense (dollars in thousands) for 2009 over 2008 and 2008 over 2007.Changes not solely due to interest rate or volume have been allocated proportionately to interest rate and volume. 2009 Over 2008 2008 Over 2007 Interest Interest Volume Rate Change Volume Rate Change Decrease in Interest Income: Loans $ ) $ ) $ ) $ $ ) $ ) Loan Fees ) — ) ) — ) Federal Funds Sold ) Due From Banks ) ) ) Investment Securities ) Other Assets 9 ) ) 6 1 7 $ ) $ ) $ ) $ ) $ ) $ ) Decrease in Interest Expense: Deposits: Interest-Bearing Transaction Deposits $
